DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an applications no. 10-2012-0039444 filed in Korea on 04/16/2012; 10-2012-0040015 filed in Korea on 04/17/2012; and  10-2012-0039622 filed in Korea on 04/17/2012. It is noted that the applicant has filed certified copies of the applications as required by 37 CFR 1.55. 

Specification
The disclosure is objected to because of the following informalities: Some the tables are incomplete for example table 2.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 - 20 are rejected on the ground of nonstatutory obviousness-type double patentable over claims 27-29, 31 and 34 of U.S. Patent No. 14388514. Although the claims at issue are not identical, they are not patentably distinct from each other because the system in both has the same components: (I) dependency of scan type on intra-prediction modes, (II) selection of DST/DCT based on intraprediction mode and block-size and (III) selection of scan type mode based on the intra-prediction mode; and hence cases where scan types can be used with transform types for different intra-prediction modes.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, The limitation “wherein the scan type of the current block is determined to be the first scan type when 15the transform type of the current block is a first transform type, the scan type of the current block is determined to be the second scan type when the transform type of the current block is a second transform type, and the scan type of the current block is determined to be the third scan type when the transform type of the current block is a third transform type”. The specification teaches dependency of the scan type on intraprediction mode (Fig. 9-10 and 12-15), and transform type dependency on intraprediction mode and block size (Fig. 11 and 16-21).   Tables 18 to 21 shows examples in which the tables of the frequency transform methods and the scanning methods derived based on the intra-prediction direction modes, but there is no mention of direct dependency of the scan type on transform type.
Regarding claim 8, The limitation “the transform type of the current block is a type which is determined when the transform size of the current block is 4x4.,” lacks written description (112a), “DST may be applied all horizontal and vertical directions other than a DC mode”.
Regarding claims 2-10 are rejected under the same reasoning as the parent claim 1.
Regarding claim 11, The limitation “for the chroma component of the current block and a lookup table specifying transform types corresponding to intra prediction modes”. The terminology “lookup table was never used in the specification”. Please use consistent terminology.
Regarding claim 12, The limitation “wherein if the color component of the current block is a luma component, the transform type of the current block is determined not using the lookup table”. The terminology “lookup table was never used in the specification”, nor the negative limitation of not using LUT, nor the reasoning of why not to use it. Please use consistent terminology.
Regarding claim 14, The limitation “wherein the scan type of the current block is determined to be the first scan type when 15the transform type of the current block is a first transform type, the scan type of the current block is determined to be the second scan type when the transform type of the current block is a second transform type, and the scan type of the current block is determined to be the third scan type when the transform type of the current block is a third transform type”. The specification teaches dependency of the scan type on intraprediction mode (Fig. 9-10 and 12-15), and transform type dependency on intraprediction mode and block size (Fig. 11 and 16-21). Tables 18 to 21 shows examples in which the tables of the frequency transform methods and the scanning methods derived based on the intra-prediction direction modes, but there is no mention of direct dependency of the scan type on transform type.
Regarding claims 11-18 are rejected under the same reasoning as the parent claim 11.
Regarding claim 19, The limitation “for the chroma component of the current block and a lookup table specifying transform types corresponding to intra prediction modes”. The terminology “lookup table was never used in the specification”. Please use consistent terminology.
Regarding claim 20, The limitation “wherein if the color component of the current block is a luma component, the transform type of the current block is determined not using the lookup table”. The terminology “lookup table was never used in the specification”, nor the negative limitation of not using LUT, nor the reasoning of why not to use it. Please use consistent terminology.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Oh et al. (WO2007046644A1), hereinafter Oh, in view of Saxena et al. (US 20120057630 A1), hereinafter Saxena.
Regarding claim 1, 
Oh teaches a method for decoding a video signal (encoding and decoding of moving picture, P.1, Lines 6-15) comprising:
deriving an intra prediction mode of a current block (P. 7, Line 34 – P.8, Line 6); 
5determining a transform type of the current block (P. 4, Lines 20-31); 
“diagonal or zigzag” (S650, Fig. 9; Fig. 1), a second scan type or a third scan type, the second scan type being more vertical than the first scan type “vertical” (S640, Fig. 9; Fig. 1), and the third scan type being more horizontal than the first scan type “horizontal” (S620, Fig. 9); 
10obtaining transform coefficients of the current block based on the scan type of the current block; and performing an inverse-transform on the transform coefficients based on the transform type of the current block (P. 4, Lines 20-31).
Oh did Oh did not explicitly teach dependency of transform type on intraprediction modes and hence cases when various scan types and various transform types are used.
Saxena teaches dependency of transform type on intraprediction modes ([0104]; Table 4). Hence the combination of Oh and Saxena teach several cases where Oh’s scan types can be used with Saxena’s transform types for different intra-prediction modes.
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena to the teachings of Oh. The motivation behind would be to improve video codec by improving the compression efficiency and utilizing a low complexity transform (Saxena [0007]).  

Regarding claim 2, 
The combination of Oh and Saxena teaches all the features of claim 1, as outlined above.
Oh did not explicitly teach the first transform type represents that a combination of a vertical type and a horizontal type for the transform type of the current block is a first transform type 25combination, the second transform type represents that the combination of the vertical type and the horizontal type for the transform type of the current block is a second transform type 
Saxena teaches the first transform type represents that a combination of a vertical type and a horizontal type for the transform type of the current block is a first transform type 25combination (Table 4, for example mode 3, DST horizontal, and DST vertical); the second transform type represents that the combination of the vertical type and the horizontal type for the transform type of the current block is a second transform type combination (Table 4, for example mode 33, DST horizontal, and DCT vertical); and the third transform type represents that the combination of the vertical type and the 30horizontal type for the transform type of the current block is a third transform type 84022128.0004C 1 combination (Table 4, for example mode 3, DCT horizontal, and DST vertical).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena to the teachings of Oh. The motivation behind would be to improve video codec by improving the compression efficiency and utilizing a low complexity transform (Saxena [0007]).  
Regarding claim 3, 
The combination of Oh and Saxena teaches all the features of claim 2, as outlined above.
Oh did not explicitly teach the vertical type for the transform type of the current block is determined to be Discrete Cosine Transform (DCT) or Discrete Sine Transform (DST), and the horizontal type for the transform type of the current block is determined to be DCT or DST.  
Saxena teaches the vertical type for the transform type of the current block is determined to be Discrete Cosine Transform (DCT) or Discrete Sine Transform (DST), and the horizontal type for the transform type of the current block is determined to be DCT or DST (Table 4).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena to the teachings of Oh. The motivation behind would be to improve video codec by improving the compression efficiency and utilizing a low complexity transform (Saxena [0007]).  

Regarding claim 4, 
The combination of Oh and Saxena teaches all the features of claim 3, as outlined above.
Oh did not explicitly teach the first transform type combination represents that the vertical type is the DST and the horizontal type is the DST, the second transform type combination represents that the vertical type is the DCT and the horizontal type is the DST, and the third transform type combination represents that the vertical type is the DST and the horizontal type is the DCT.
Saxena teaches the first transform type combination represents that the vertical type is the DST and the horizontal type is the DST (Table 4, for example mode 3, DST horizontal, and DST vertical); the second transform type combination represents that the vertical type is the DCT 15and the horizontal type is the DST (Table 4, for example mode 33, DST horizontal, and DCT vertical), and the third transform type combination represents that the vertical type is the DST and the horizontal type is the DCT (Table 4, for example mode 0, DCT horizontal, and DST vertical).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena to the teachings of Oh. The motivation behind would be to improve video codec by improving the compression efficiency and utilizing a low complexity transform (Saxena [0007]).  

Regarding claim 9, 
The combination of Oh and Saxena 
Oh further teaches 15obtaining prediction mode information of the current block, the prediction mode information specifying whether the current block is an inter-coded block “temporal prediction” or an intra-coded block “spatial prediction” (P.1, Lines 19-30).  

Regarding claim 10, 
The combination of Oh and Saxena teaches all the features of claim 9, as outlined above.
Oh further teaches deriving the intra prediction mode of the current block in response to the current block being the intra-coded block (P. 4, Lines 4-19, and Fig 8).  

Claims 5-8 and 11-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Oh, in view of Saxena, and further in view of Saxena et al. (US 20130003856 A1), hereinafter Saxena2.
Regarding claim 5, 
The combination of Oh and Saxena teaches all the features of claim 1, as outlined above.
Oh did not explicitly teach determining a transform type of the current block further based on the intra prediction mode, and a color component the current block.
Saxena2 teaches determining a transform type of the current block further based on the intra prediction mode, and a color component the current block (The 4x4 DST in HM is currently only for Luma components [0233]; Here, for the vertical (respectively horizontal) mode, the transform along the direction of vertical (respectively horizontal) prediction can be DST [0234]).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena2 to the teachings of Oh and Saxena. The motivation behind would be using optimal transform along the direction of prediction for luma/chroma component (Saxena2 [0234]).  

Regarding claim 6, 
The combination of Oh and Saxena and Saxena2 teaches all the features of claim 5, as outlined above.
Oh did not explicitly teach wherein the transform type of the current block is a type  which is determined when the color component the current block is a luma.
Saxena2 teaches wherein the transform type of the current block is a type  which is determined when the color component the current block is a luma (The 4x4 DST in HM is currently only for Luma components [0233]).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena2 to the teachings of Oh and Saxena. The motivation behind would be optimal transform along the direction of prediction for luma/chroma component (Saxena2 [0234]).  

Regarding claim 7, 
The combination of Oh and Saxena teaches all the features of claim 1, as outlined above.
Oh did not explicitly teach determining the transform type of the current block further based on the intra prediction mode and a transform size of the current block.
Saxena2 teaches determining the transform type of the current block further based on the intra prediction mode and a transform size of the current block (The 4x4 DST in HM is currently only for Luma components [0233]; Here, for the vertical (respectively horizontal) mode, the transform along the direction of vertical (respectively horizontal) prediction can be DST [0234]).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena2 to the teachings of Oh and Saxena. The motivation behind would  for luma/chroma component (Saxena2 [0234]).  

Regarding claim 8, 
The combination of Oh and Saxena and Saxena2 teaches all the features of claim 7, as outlined above.
Oh did not explicitly teach wherein the transform type of the current block is a type which is determined when the transform size of the current block is 4x4.
Saxena2 teaches wherein the transform type of the current block is a type which is determined when the transform size of the current block is 4x4 (The 4x4 DST in HM is currently only for Luma components [0233]; Here, for the vertical (respectively horizontal) mode, the transform along the direction of vertical (respectively horizontal) prediction can be DST [0234]).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena2 to the teachings of Oh and Saxena. The motivation behind would be optimal transform along the direction of prediction for luma/chroma component (Saxena2 [0234]).  
Regarding claim 11,
Oh teaches a method for decoding a video signal (encoding and decoding of moving picture, P.1, Lines 6-15) comprising:
5determining a transform type of the current block (P. 4, Lines 20-31); 
deriving an intra prediction mode of a current block (P. 7, Line 34 – P.8, Line 6); 
determining a scan type of the current block, wherein the scan type of the current block is determined to be a first scan type “diagonal or zigzag” (S650, Fig. 9; Fig. 1), a second scan type or a “vertical” (S640, Fig. 9; Fig. 1), and the third scan type being more horizontal than the first scan type “horizontal” (S620, Fig. 9); 
10obtaining transform coefficients of the current block based on the scan type of the current block; and performing an inverse-transform on the transform coefficients based on the transform type of the current block (P. 4, Lines 20-31).
Oh did Oh did not explicitly teach dependency of transform type on color component; wherein if the color component of the current block is a chroma component, the transform type of the current block is determined using an intra prediction mode for the chroma component of the current block and a lookup table specifying transform types corresponding to intra prediction modes.
Saxena teaches dependency of transform type on intraprediction modes using lookup table ([0104]; Table 4). 
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena to the teachings of Oh. The motivation behind would be to improve video codec by improving the compression efficiency and utilizing a low complexity transform (Saxena [0007]).  
The combination of Oh and Saxena did not explicitly teach dependency of transform type on color components (chroma/luma) and intraprediction mode.
Saxena2 teaches dependency of transform type on color components (chroma/luma) and intraprediction mode (The 4x4 DST in HM is currently only for Luma components. For Chroma, there are certain prediction modes available.  [0233]; Here, for the vertical (respectively horizontal) mode, the transform along the direction of vertical (respectively horizontal) prediction can be DST [0234]).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena2 to the teachings of Oh and Saxena. The motivation behind would be optimal transform along the direction of prediction for luma/chroma component (Saxena2 [0234]).  

Regarding claim 12, is rejected under the same reasoning as claim 11, where it is KSR obvious to implement mode dependency using alternative methods to lookup table for example using cases or ranges (Oh (Fig. 1 and 9) and Saxena2 [0234]).

Regarding claim 13, 
The combination of Oh and Saxena and Saxena2 teaches all the features of claim 11, as outlined above.
Oh did not explicitly teach the vertical type for the transform type of the current block is determined to be Discrete Cosine Transform (DCT) or Discrete Sine Transform (DST), and the horizontal type for the transform type of the current block is determined to be DCT or DST.  
Saxena teaches the vertical type for the transform type of the current block is determined to be Discrete Cosine Transform (DCT) or Discrete Sine Transform (DST), and the horizontal type for the transform type of the current block is determined to be DCT or DST (Table 4).  
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena to the teachings of Oh and Saxena2. The motivation behind would be to improve video codec by improving the compression efficiency and utilizing a low complexity transform (Saxena [0007]).  

Regarding claim 14, 
The combination of Oh and Saxena and Saxena2 teaches all the features of claim 13, as outlined above, which further teaches scan type dependency on intraprediction mode.
Oh did not explicitly teach the first transform type represents that a combination of a vertical type and a horizontal type for the transform type of the current block is a first transform type 25combination, the second transform type represents that the combination of the vertical type and the horizontal type for the transform type of the current block is a second transform type combination, and the third transform type represents that the combination of the vertical type and the 30horizontal type for the transform type of the current block is a third transform type 84022128.0004C 1 combination.
Saxena teaches the first transform type represents that a combination of a vertical type and a horizontal type for the transform type of the current block is a first transform type 25combination (Table 4, for example mode 3, DST horizontal, and DST vertical); the second transform type represents that the combination of the vertical type and the horizontal type for the transform type of the current block is a second transform type combination (Table 4, for example mode 33, DST horizontal, and DCT vertical); and the third transform type represents that the combination of the vertical type and the 30horizontal type for the transform type of the current block is a third transform type 84022128.0004C 1 combination (Table 4, for example mode 3, DCT horizontal, and DST vertical). Hence the combination of Oh and Saxena teach several cases where Oh’s scan types can be used with Saxena’s transform types for different intra-prediction modes.
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena to the teachings of Oh and Saxena2. The motivation behind would be to improve video codec by improving the compression efficiency and utilizing a low complexity transform (Saxena [0007]).  

Regarding claim 15, 
The combination of Oh and Saxena and Saxena2 teaches all the features of claim 14, as outlined above.
Oh did not explicitly teach the first transform type combination represents that the vertical type is the DST and the horizontal type is the DST, the second transform type combination represents that the vertical type is the DCT and the horizontal type is the DST, and the third transform type combination represents that the vertical type is the DST and the horizontal type is the DCT.
Saxena teaches the first transform type combination represents that the vertical type is the DST and the horizontal type is the DST (Table 4, for example mode 3, DST horizontal, and DST vertical); the second transform type combination represents that the vertical type is the DCT 15and the horizontal type is the DST (Table 4, for example mode 33, DST horizontal, and DCT vertical), and the third transform type combination represents that the vertical type is the DST and the horizontal type is the DCT (Table 4, for example mode 0, DCT horizontal, and DST vertical).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena to the teachings of Oh and Saxena2. The motivation behind would be to improve video codec by improving the compression efficiency and utilizing a low complexity transform (Saxena [0007]).  

Regarding claim 16, 
The combination of Oh and Saxena and Saxena2 teaches all the features of claim 11, as outlined above.
Oh did not explicitly teach 
Saxena2 teaches determining the transform type of the current block further based on the intra prediction mode and a transform size of the current block (The 4x4 DST in HM is currently only for Luma components [0233]; Here, for the vertical (respectively horizontal) mode, the transform along the direction of vertical (respectively horizontal) prediction can be DST [0234]).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena2 to the teachings of Oh and Saxena. The motivation behind would be optimal transform along the direction of prediction for luma/chroma component (Saxena2 [0234]).  

Regarding claim 17, 
The combination of Oh and Saxena and Saxena2 teaches all the features of claim 11, as outlined above.
Oh further teaches 15obtaining prediction mode information of the current block, the prediction mode information specifying whether the current block is an inter-coded block “temporal prediction” or an intra-coded block “spatial prediction” (P.1, Lines 19-30).  

Regarding claim 18, 
The combination of Oh and Saxena and Saxena2 teaches all the features of claim 9, as outlined above.
Oh further teaches deriving the intra prediction mode of the current block in response to the current block being the intra-coded block (P. 4, Lines 4-19, and Fig 8).  

Regarding claims 19-20 “encoding” are rejected under the same reasoning as claims 11-12 “decoding”, where Oh teaches encoding and decoding of moving picture (P.1, Lines 6-15).

s 1-4 and 9-10 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Oh et al. (WO2007046644A1), hereinafter Oh, in view of Yeo et al. (CE7: Mode-Dependent Transforms for Block-based Intra Coding from Institute for Infocomm Research, Joint Collaborative Team on Video Coding “JCT-VC” of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11 4th Meeting: Daegu, KR, 20-28 January, 2011), hereinafter Yeo.
Regarding claim 1, 
Oh teaches a method for decoding a video signal (encoding and decoding of moving picture, P.1, Lines 6-15) comprising:
deriving an intra prediction mode of a current block (P. 7, Line 34 – P.8, Line 6); 
5determining a transform type of the current block (P. 4, Lines 20-31); 
determining a scan type of the current block, wherein the scan type of the current block is determined to be a first scan type “diagonal or zigzag” (S650, Fig. 9; Fig. 1), a second scan type or a third scan type, the second scan type being more vertical than the first scan type “vertical” (S640, Fig. 9; Fig. 1), and the third scan type being more horizontal than the first scan type “horizontal” (S620, Fig. 9); 
10obtaining transform coefficients of the current block based on the scan type of the current block; and performing an inverse-transform on the transform coefficients based on the transform type of the current block (P. 4, Lines 20-31).
Oh did Oh did not explicitly teach dependency of transform type on intraprediction modes and hence cases when various scan types and various transform types are used.
Yeo teaches dependency of transform type on intraprediction modes (Table 1). Hence the combination of Oh and Yeo teach several cases where Oh’s scan types can be used with S Yeo’s transform types for different intra-prediction modes.
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Yeo to the teachings of Oh. The motivation behind would be to improve video codec by reducing operation count and storage costs (Yeo, abstract).  

Regarding claim 2, 
The combination of Oh and Yeo teaches all the features of claim 1, as outlined above.
Oh did not explicitly teach the first transform type represents that a combination of a vertical type and a horizontal type for the transform type of the current block is a first transform type 25combination, the second transform type represents that the combination of the vertical type and the horizontal type for the transform type of the current block is a second transform type combination, and the third transform type represents that the combination of the vertical type and the 30horizontal type for the transform type of the current block is a third transform type 84022128.0004C 1 combination.
Yeo teaches the first transform type represents that a combination of a vertical type and a horizontal type for the transform type of the current block is a first transform type 25combination (Table 1, ODST Column, and ODST Row); the second transform type represents that the combination of the vertical type and the horizontal type for the transform type of the current block is a second transform type combination (Table 1, ODST ROW, and EDCT Column); and the third transform type represents that the combination of the vertical type and the 30horizontal type for the transform type of the current block is a third transform type 84022128.0004C 1 combination (Table 1, EDCT ROW, and ODST Column).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Yeo to the teachings of Oh. The motivation behind would be to improve video codec by reducing operation count and storage costs (Yeo, abstract).  

Regarding claim 3, 
The combination of Oh and Yeo teaches all the features of claim 2, as outlined above.
Oh did not explicitly teach the vertical type for the transform type of the current block is determined to be Discrete Cosine Transform (DCT) or Discrete Sine Transform (DST), and the horizontal type for the transform type of the current block is determined to be DCT or DST.  
Yeo teaches the vertical type for the transform type of the current block is determined to be Discrete Cosine Transform (DCT) or Discrete Sine Transform (DST), and the horizontal type for the transform type of the current block is determined to be DCT “EDCT” or DST “ODST” (Table 1).  
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena to the teachings of Oh. The motivation behind would be to improve video codec by reducing operation count and storage costs (Yeo, abstract).  

Regarding claim 4, 
The combination of Oh and Yeo teaches all the features of claim 3, as outlined above.
Oh did not explicitly teach the first transform type combination represents that the vertical type is the DST and the horizontal type is the DST, the second transform type combination represents that the vertical type is the DCT and the horizontal type is the DST, and the third transform type combination represents that the vertical type is the DST and the horizontal type is the DCT.
Yeo teaches the first transform type combination represents that the vertical type is the DST and the horizontal type is the DST (Table 1, ODST Row, and ODST Column); the second transform type combination represents that the vertical type is the DCT 15and the horizontal type is the DST (Table 1, ODST Row, and DCT Column), and the third transform type combination represents that the vertical type is the DST and the horizontal type is the DCT (Table 1, EDCT Row, and ODST Column)
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena to the teachings of Oh. The motivation behind would be to improve video codec by reducing operation count and storage costs (Yeo, abstract).  

Regarding claim 9, 
The combination of Oh and Yeo teaches all the features of claim 1, as outlined above.
Oh further teaches 15obtaining prediction mode information of the current block, the prediction mode information specifying whether the current block is an inter-coded block “temporal prediction” or an intra-coded block “spatial prediction” (P.1, Lines 19-30).  

Regarding claim 10, 
The combination of Oh and Yeo teaches all the features of claim 9, as outlined above.
Oh further teaches deriving the intra prediction mode of the current block in response to the current block being the intra-coded block (P. 4, Lines 4-19, and Fig 8).  

Claims 5-8 and 11-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Oh, in view of Yeo, and further in view Saxena2.
Regarding claim 5, 
The combination of Oh and Yeo teaches all the features of claim 1, as outlined above.
Oh did not explicitly teach determining a transform type of the current block further based on the intra prediction mode, and a color component the current block.
Saxena2 teaches determining a transform type of the current block further based on the intra prediction mode, and a color component the current block (The 4x4 DST in HM is currently only for Luma components [0233]; Here, for the vertical (respectively horizontal) mode, the transform along the direction of vertical (respectively horizontal) prediction can be DST [0234]).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena2 to the teachings of Oh and Yeo. The motivation behind would be using optimal transform along the direction of prediction for luma/chroma component (Saxena2 [0234]).  

Regarding claim 6, 
The combination of Oh and Yeo and Saxena2 teaches all the features of claim 5, as outlined above.
Oh did not explicitly teach wherein the transform type of the current block is a type  which is determined when the color component the current block is a luma.
Saxena2 teaches wherein the transform type of the current block is a type  which is determined when the color component the current block is a luma (The 4x4 DST in HM is currently only for Luma components [0233]).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena2 to the teachings of Oh and Yeo. The motivation behind would be optimal transform along the direction of prediction for luma/chroma component (Saxena2 [0234]).  

Regarding claim 7, 
The combination of Oh and Yeo teaches all the features of claim 1, as outlined above.
Oh did not explicitly teach determining the transform type of the current block further based on the intra prediction mode and a transform size of the current block.
Saxena2 teaches determining the transform type of the current block further based on the intra prediction mode and a transform size of the current block (The 4x4 DST in HM is currently only for Luma components [0233]; Here, for the vertical (respectively horizontal) mode, the transform along the direction of vertical (respectively horizontal) prediction can be DST [0234]).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena2 to the teachings of Oh and Yeo. The motivation behind would be optimal transform along the direction of prediction for luma/chroma component (Saxena2 [0234]).  

Regarding claim 8, 
The combination of Oh and Yeo and Saxena2 teaches all the features of claim 7, as outlined above.
Oh did not explicitly teach wherein the transform type of the current block is a type which is determined when the transform size of the current block is 4x4.
Saxena2 teaches wherein the transform type of the current block is a type which is determined when the transform size of the current block is 4x4 (The 4x4 DST in HM is currently only for Luma components [0233]; Here, for the vertical (respectively horizontal) mode, the transform along the direction of vertical (respectively horizontal) prediction can be DST [0234]).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena2 to the teachings of Oh and Saxena. The motivation behind would be optimal transform along the direction of prediction for luma/chroma component (Saxena2 [0234]).  

Regarding claim 11,
Oh teaches a method for decoding a video signal (encoding and decoding of moving picture, P.1, Lines 6-15) comprising:
5determining a transform type of the current block (P. 4, Lines 20-31); 
deriving an intra prediction mode of a current block (P. 7, Line 34 – P.8, Line 6); 
“diagonal or zigzag” (S650, Fig. 9; Fig. 1), a second scan type or a third scan type, the second scan type being more vertical than the first scan type “vertical” (S640, Fig. 9; Fig. 1), and the third scan type being more horizontal than the first scan type “horizontal” (S620, Fig. 9); 
10obtaining transform coefficients of the current block based on the scan type of the current block; and performing an inverse-transform on the transform coefficients based on the transform type of the current block (P. 4, Lines 20-31).
Oh did Oh did not explicitly teach dependency of transform type on color component; wherein if the color component of the current block is a chroma component, the transform type of the current block is determined using an intra prediction mode for the chroma component of the current block and a lookup table specifying transform types corresponding to intra prediction modes.
Yeo teaches dependency of transform type on intraprediction modes using lookup table (Table 1). 
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Yeo to the teachings of Oh. The motivation behind would be to improve video codec by reducing operation count and storage costs (Yeo, abstract).  
The combination of Oh and Yeo did not explicitly teach dependency of transform type on color components (chroma/luma) and intraprediction mode.
Saxena2 teaches dependency of transform type on color components (chroma/luma) and intraprediction mode (The 4x4 DST in HM is currently only for Luma components. For 
Chroma, there are certain prediction modes available.  [0233]; Here, for the vertical (respectively horizontal) mode, the transform along the direction of vertical (respectively horizontal) prediction can be DST [0234]).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena2 to the teachings of Oh and Yeo. The motivation behind would be optimal transform along the direction of prediction for luma/chroma component (Saxena2 [0234]).  

Regarding claim 12, is rejected under the same reasoning as claim 11, where it is KSR obvious to implement mode dependency using alternative methods to lookup table for example using cases or ranges (Oh (Fig. 1 and 9) and Saxena2 [0234]).

Regarding claim 13, 
The combination of Oh and Yeo and Saxena2 teaches all the features of claim 11, as outlined above.
Oh did not explicitly teach the vertical type for the transform type of the current block is determined to be Discrete Cosine Transform (DCT) or Discrete Sine Transform (DST), and the horizontal type for the transform type of the current block is determined to be DCT or DST.  
Yeo teaches the vertical type for the transform type of the current block is determined to be Discrete Cosine Transform (DCT) or Discrete Sine Transform (DST), and the horizontal type for the transform type of the current block is determined to be DCT “EDCT” or DST “ODST” (Table 1).  
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena2 to the teachings of Oh and Yeo. The motivation behind would be to improve video codec by reducing operation count and storage costs (Yeo, abstract).  

Regarding claim 14, 
The combination of Oh and Yeo and Saxena2 
Oh did not explicitly teach the first transform type represents that a combination of a vertical type and a horizontal type for the transform type of the current block is a first transform type 25combination, the second transform type represents that the combination of the vertical type and the horizontal type for the transform type of the current block is a second transform type combination, and the third transform type represents that the combination of the vertical type and the 30horizontal type for the transform type of the current block is a third transform type 84022128.0004C 1 combination.
Yeo teaches the first transform type represents that a combination of a vertical type and a horizontal type for the transform type of the current block is a first transform type 25combination (Table 1, ODST Row, and ODST Column); the second transform type represents that the combination of the vertical type and the horizontal type for the transform type of the current block is a second transform type combination (Table 1, ODST Row, and EDCT Column); and the third transform type represents that the combination of the vertical type and the 30horizontal type for the transform type of the current block is a third transform type 84022128.0004C 1 combination (Table 1, EDCT Row, and ODST Column). Hence the combination of Oh and Saxena teach several cases where Oh’s scan types can be used with Yeo’s transform types for different intra-prediction modes.
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Yeo to the teachings of Oh and Saxena2. The motivation behind would be to improve video codec by reducing operation count and storage costs (Yeo, abstract).  

Regarding claim 15, 
The combination of Oh and Yeo and Saxena2 teaches all the features of claim 14, as outlined above.
Oh did not explicitly teach the first transform type combination represents that the vertical type is the DST and the horizontal type is the DST, the second transform type combination represents that 
Yeo teaches the first transform type combination represents that the vertical type is the DST and the horizontal type is the DST (Table 1, ODST Row, and ODST Column); the second transform type combination represents that the vertical type is the DCT 15and the horizontal type is the DST (Table 1, ODST Row, and EDCT Column), and the third transform type combination represents that the vertical type is the DST and the horizontal type is the DCT (Table 1, EDCT Row, and ODST Column).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Yeo to the teachings of Oh and Saxena2. The motivation behind would be to improve video codec by reducing operation count and storage costs (Yeo, abstract).  

Regarding claim 16, 
The combination of Oh and Yeo and Saxena2 teaches all the features of claim 11, as outlined above.
Oh did not explicitly teach determining the transform type of the current block further based on the intra prediction mode and a transform size of the current block.
Saxena2 teaches determining the transform type of the current block further based on the intra prediction mode and a transform size of the current block (The 4x4 DST in HM is currently only for Luma components [0233]; Here, for the vertical (respectively horizontal) mode, the transform along the direction of vertical (respectively horizontal) prediction can be DST [0234]).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena2 to the teachings of Oh and Yeo. The motivation behind would be optimal transform along the direction of prediction for luma/chroma component (Saxena2 [0234]).  

Regarding claim 17, 
The combination of Oh and Yeo and Saxena2 teaches all the features of claim 11, as outlined above.
Oh further teaches 15obtaining prediction mode information of the current block, the prediction mode information specifying whether the current block is an inter-coded block “temporal prediction” or an intra-coded block “spatial prediction” (P.1, Lines 19-30).  

Regarding claim 18, 
The combination of Oh and Yeo and Saxena2 teaches all the features of claim 9, as outlined above.
Oh further teaches deriving the intra prediction mode of the current block in response to the current block being the intra-coded block (P. 4, Lines 4-19, and Fig 8).  

Regarding claims 19-20 “encoding” are rejected under the same reasoning as claims 11-12 “decoding”, where Oh teaches encoding and decoding of moving picture (P.1, Lines 6-15)

Note: The applicants are not granted the claim foreign priority nor the parent application priority as the claims lack written description as explained in the 112a section.

Claim 8 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Oh, in view of Saxena (OR Yeo), and further in view of Ugur et al. (K. Ugur and A. Saxena, Summary Report of Core Experiment on Intra Transform Mode Dependency Simplifications, document JCTVC-J0021,ITU-T & ISO/IEC, Stockholm, Sweden, Jul. 2012), hereinafter Ugur.
Regarding claim 8, 
The combination of Oh and Saxena (OR Yeo) teaches all the features of claim 1, as outlined above.
Oh
Ugar teach determining the transform type of the current block further based on the intra prediction mode and a transform size of the current block; wherein the transform type of the current block is a type which is determined when the transform size of the current block is 4x4 (remove the mode-dependency between DCT and DST, and simply always use DST for the 4 × 4 for all intra-prediction luma blocks, Section 3. Summary of results).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Ugar to the teachings of Oh and Saxena (OR Yeo). The motivation behind would be to enhance the coding performance (Ugar, Section 3. Summary of results).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419